Citation Nr: 0431703	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected traumatic arthritis of the thoracic 
spine.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of amebic dysentery with 
irritable colon.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

In October 2004, the veteran filed a motion under the 
provisions 38 U.S.C. § 7101 and 38 C.F.R. § 20.900(c) to have 
his case advanced on the docket due to old age and ill 
health.  In November 2004, the Board granted the veteran's 
request.  

The issue of an increased rating for the service-connected 
residuals of amebic dysentery with irritable colon is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative if action is required on his part.  



FINDING OF FACT

The service-connected thoracic spine disability is shown to 
be manifested by degenerative changes and a scoliosis and to 
be productive of a disability picture that more nearly 
approximates either one of a severe degree or that of a 
functional loss with forward flexion limited to 30 degrees of 
less; unfavorable ankylosis is not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
no higher, for the service-connected thoracic spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a including 
Diagnostic Code 5010-5295 (2002), Diagnostic Code 5237 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  As 
stated, the veteran opted to forego a hearing.  

Further, by a May 2003 letter and the June 2004 Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised via these documents regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background

By March 1946 rating decision, the RO granted service 
connection for traumatic arthritis of the thoracic spine that 
resulted from a horse kick over the lower spine area.  A 10 
percent disability evaluation was assigned.  Shortly 
thereafter, in 1947, the RO decreased the veteran's 
disability evaluation for traumatic arthritis of the thoracic 
spine to no percent, effective on December 16, 1947.  

Pursuant to an April 2000 VA examination of the spine, the 
examiner diagnosed degenerative arthritis of the thoracic and 
lumbar spines with some limitation of motion.  

By May 2000 rating decision, the RO increased the veteran's 
disability evaluation for traumatic arthritis of the thoracic 
spine to 10 percent, effective on October 7, 1999.  

On May 2001 VA examination of the spine, the veteran reported 
that he gave up his occasional preaching because he could not 
stand long enough to deliver sermons.  He complained of 
constant back pain.  

On objective examination, the examiner noted that the veteran 
walked with a cane and limped.  An X-ray study revealed 
degenerative arthritis and osteoporosis of the lumbar and 
thoracic spines.  

The examiner diagnosed osteoporosis and osteoarthritis of the 
thoracic spine and opined that complaints of right lower 
extremity radicular pain were secondary to lumbar spine 
symptomatology and not to the veteran's thoracic spine 
disability.  

By July 2001 rating decision, the RO again increased the 
veteran's disability evaluation for the service-connected 
thoracic spine disability to 20 percent effective on March 8, 
2001.  

On April 2002 VA examination of the spine, the veteran 
complained of having chronic low back pain.  On objective 
examination, forward flexion was to 20 degrees, extension was 
to 20 degrees, tilt to the right was to 15 degrees as was 
tilt to the left, and twist to the right was to 15 degrees as 
was twist to the left.  

An X-ray study revealed generalized degenerative joint 
disease and osteoporosis.  The examiner diagnosed 
degenerative joint disease of the thoracic spine.  

By September 2002 rating decision, the RO decreased the 
veteran's disability evaluation for traumatic arthritis of 
the thoracic spine to 10 percent effective on December 1, 
2002.  

On December 2002 VA examination, the veteran complained of 
spasm and aching of the thoracic spine.  He had to use a cane 
or two and sometimes was forced to rely on a walker.  He 
denied any treatment of the back since discharge from service 
and indicated that he took no medication to control thoracic 
spine symptomatology.  

On objective examination, there was some tenderness along the 
paraspinous muscles of the thoracic spine.  There was marked 
muscle spasm and a noncompensated scoliotic-type curve.  
Forward flexion was to 60 degrees, extension was zero 
degrees, left and right lateral flexion was to 10 degrees, 
and left and right rotation was to 10 degrees.  

An X-ray study revealed minimal scoliosis and some 
osteoporosis.  The X-ray study also showed marked 
degenerative changes of the thoracic spine.  The diagnosis 
was that of degenerative arthritis of the spine secondary to 
trauma.  

By February 2003 rating decision, however, the RO restored 
the 20 percent rating effective on December 1, 2002.  

In April 2003, the veteran asserted that the service-
connected thoracic spine disability merited an even higher 
disability rating.  

On June 2003 VA examination of the spine, the veteran 
complained of pain throughout the thoracic spine that was 
interfering with his sleep.  He also complained of 
radiculopathy and paresthesias into the lower extremities.  

On objective examination, the examiner noted that the 
thoracic spine showed some obvious scoliosis as well as 
muscle spasm.  There was mild deformity of the thoracic 
vertebrae.  

The examiner found minimal flexion and extension of the 
thoracic spine, and almost all motion was from the hips.  An 
X-ray study of the thoracic spine revealed some generalized 
osteoporosis, some degenerative changes of the thoracic 
spine, and right-sided scoliosis.  

The examiner diagnosed traumatic arthritis of the thoracic 
spine with loss of motion and scoliosis.  

By November 2003 rating decision, the RO denied the veteran's 
application for an increased evaluation for the veteran's 
service-connected thoracic spine disability.  

In his February 2004 notice of disagreement, the veteran 
indicated that he desired a 40 percent disability evaluation 
for his service-connected thoracic spine disability.  


Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected thoracic spine disability 
warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 (2004) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. The 
additional code is shown after a hyphen. Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

The veteran's service-connected traumatic arthritis of the 
thoracic spine has been rated by the RO under the provisions 
of Diagnostic Code 5010-5295.  Id.; 38 C.F.R. § 4.71a.  

The Board notes that, effective on September 26, 2003, the 
rating criteria for evaluating spine disorders were amended.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The changes 
in the rating criteria include changes to Diagnostic Code 
5295.  

Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.  

40 percent - Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 percent - With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

The new criteria provide that a 20 percent evaluation for a 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees, or where the combined range of thoracolumbar 
motion is not greater than 120 percent (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation).  

The new criteria also provide that a 40 percent evaluation 
for a lumbosacral strain is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less.  A 50 
percent evaluation is warranted with unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004) (effective September 26, 2003).  

Based on its review of the record, the Board is of the 
opinion that the service-connected thoracic spine disability 
is shown to more nearly approximate the criteria for a 40 
percent evaluation in accordance with either version of the 
rating criteria.  

X-ray evidence has reflected osteoarthritic changes, 
limitation of forward bending, and limitation of spinal 
movement in all directions.  He walks with a limp and uses a 
cane, a symptom analogous to abnormal mobility.  The above 
symptomatology, therefore, is consistent with a 40 percent 
evaluation under the old criteria.  Id.  

Under the new criteria, a 40 percent evaluation in warranted 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less.  The June 2003 VA examination report reflected 
minimal flexion and extension of the thoracic spine, and 
almost all motion was from the hips.  

As such, the veteran's symptomatology falls squarely within 
the criteria applicable to a 40 percent evaluation under the 
new criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).  

The Board recognizes that on December 2002 VA medical 
examination, the examiner found that forward flexion was to 
60 degrees.  The Board notes, however, that the later-in-time 
examination report is the most relevant to the Board's 
inquiry.  See Francisco, supra.  

The Board reminds the RO that the new provision may only be 
applied as of its effective date; before that time, only the 
former regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Board's analysis ends here as the veteran requested and 
was awarded a 40 percent evaluation.  See Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997) (holding that an issue is 
moot and no longer before the Board when the full benefit 
sought is granted).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  As stated, however, the full benefit sought 
has been granted, and the Board, therefore, need not consider 
these provisions.  Id.  In any event, the veteran's symptoms 
of pain, limitation of motion, and the like were taken into 
account in the assignment of the 40 percent evaluation.  



ORDER

An increase rating of 40 percent for the service-connected 
thoracic spine disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  




REMAND

In August 2003, the RO denied the veteran's application for 
an increased rating for residuals of amebic dysentery with 
irritable colon.  

A VA examination in June 2003 revealed that the veteran 
suffered from an irritable colon, remote amebic dysentery and 
incontinence of bowel.  A barium enema showed findings of 
chronic diverticulitis.  The veteran's condition was 
described as being "progressive."  

The veteran has indicated that he is seeking a 60 percent 
rating for his service-connected gastrointestinal disability.  
A higher rating would be available in this case under such 
criteria as those for rating ulcerative colitis or 
diverticulitis if either is determined to be the predominant 
disability picture.  However, in review in these recent 
examination findings, the Board is unable determine whether a 
rating higher than 30 percent is for application in this 
case.  

The Board notes in this regard that the RO also must ensure 
that the veteran is adequately apprised of the provisions of 
VCAA.  

Thus, the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

2.  The RO should schedule the veteran 
for a VA examination in order to evaluate 
the current severity of the service-
connected residuals of amebic dysentery 
with irritable colon.  All indicated 
testing should be performed.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
clinical history.  The examiner should 
identify all of the manifestations of the 
service-connected disability and opine as 
to its severity in terms of the 
applicable rating criteria.  For example, 
the examiner should state whether the 
veteran is experiencing severe 
disablement with numerous attacks a year 
and malnutrition with health only fair 
during remissions or pronounced 
disablement resulting in marked 
malnutrition, anemia, and general 
debility or serious complications such as 
liver abscess due to the service-
connected gastrointestinal disability.  

3.  Then, the RO must review the 
veteran's claim in light of the 
additional development.  In this regard, 
the RO should determine whether the 
service-connected disability should be 
evaluated in light of the criteria for 
rating diverticulitis or ulcerative 
colitis.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford them a reasonable opportunity toe 
respond thereto.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



